Citation Nr: 1105661	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  08-06 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder other than posttraumatic stress disorder (PTSD) - 
namely, depression.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to May 1970 
and from September 1986 to January 1996.

This appeal to the Board of Veterans' Appeals (Board) is from a 
February 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

In that decision the RO denied service connection for PTSD, 
bilateral hearing loss, and tinnitus, and the Veteran appealed 
all three claims.  However, in January 2008, the RO granted his 
claims for service connection for bilateral hearing loss and 
tinnitus, and he did not, in response, disagree with the ratings 
or effective date assigned for these conditions.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must 
separately appeal these "downstream" issues).  So those claims 
were no longer at issue, leaving only his claim for an 
acquired psychiatric disorder - inclusive of PTSD, to be 
decided.

The Veteran had a hearing at the RO in April 2010 before the 
undersigned Veterans Law Judge of the Board (Travel Board 
hearing).

Subsequently, though, when beginning to address this remaining 
claim in July 2010, the Board noted there had been an additional 
diagnosis of depression.  So the Board expanded the claim to also 
more generically include this still additional condition.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a 
claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled.  The scope of a mental health disability claim includes 
any mental disability that reasonably may be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record.).  But the Board then proceeded to 
deny service connection for PTSD, so only the claim for 
depression remained.  The Board remanded this remaining component 
of the claim to the RO via the Appeals Management Center (AMC) 
for further development and consideration - including especially 
to have the Veteran undergo a VA compensation examination for a 
medical nexus opinion concerning the etiology of his depression 
in terms of whether it is attributable to his military service or 
dates back to his service.  

The Veteran had this requested VA examination in September 2010, 
and the opinion obtained was favorable to the claim.  However, in 
November 2010, the AMC issued a supplemental statement of the 
case (SSOC) continuing to deny the claim and returned the file to 
the Board for further appellate review.


FINDING OF FACT

Based on the opinion of the VA psychiatrist that examined the 
Veteran in September 2010, following and as a result of the 
Board's July 2010 remand, it is just as likely as not the 
Veteran's depression is a result of his military service or dates 
back to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
depression was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1154 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Here, though, the Board need not discuss whether there has been 
VCAA compliance because the claim is being granted, regardless.  
See, e.g., 38 C.F.R. § 20.1102 (2010) (harmless error).

II.  Service Connection for Depression

The Veteran contends he has had depression for approximately 20 
years, so beginning while he was on active duty in the military, 
in turn entitling him to service connection.

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  Service connection may be established either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

To establish entitlement to service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical or, 
in some cases, lay evidence of 
in-service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus, i.e., link between an in-service 
injury or disease and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).



In order to establish a showing of chronic disease in service, or 
within a presumptive period per § 3.307, a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic," is required.  38 C.F.R. § 3.303(b).  
Subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir.  2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he or she had in service or 
during a presumptive period, or whether lay evidence will 
suffice, depends on the nature of the Veteran's present condition 
(e.g., whether the Veteran's present condition is of a type that 
requires medical expertise to identify it as the same condition 
as that in service or during a presumptive period, or whether it 
can be so identified by lay observation).  Savage, 10 Vet. 
App. at 494-97.  


When, for example, a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise (i.e., 
about evenly balanced for and against the claim), with the 
Veteran prevailing in either event.  Conversely, the claim will 
be denied if the preponderance of the evidence is against the 
Veteran's claim.  38 U.S.C.A. § 5107; 38 CFR § 3.102.  See also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, there is no disputing the Veteran suffers from depression.  
Indeed, the Board already acknowledged as much when remanding 
this claim in July 2010.  This is evident from VA records dated 
from April to June 2001 showing the Veteran received treatment 
for this condition, including a prescription for medication.  
Additionally, the September 2010 VA compensation examiner 
confirmed this diagnosis is warranted.  He also, and perhaps more 
importantly, indicated the Veteran likely had experienced this 
condition and its effects since service (as he is alleging), so 
as to in turn justify granting service connection.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or a disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



Regarding in-service incurrence of this condition, the Veteran's 
service treatment records (STRs) admittedly are completely 
unremarkable for any pertinent complaints, treatment or 
diagnoses.  But even the September 2010 VA compensation examiner 
acknowledged that this, alone, is not altogether determinative of 
whether the Veteran experienced depression while in service.  
Rather, there remains this possibility, especially, as the VA 
compensation examiner observed, given the Veteran's seemingly 
credible lay testimony, including during that interview, of 
having experienced depression since service.  This is important 
to point out because, in Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006), the Federal Circuity recognized lay evidence as 
potentially competent to support presence of disability, 
including during service and even since, even where not 
corroborated by contemporaneous medical evidence such as 
treatment records.  Moreover, because the VA compensation 
examiner and the Board find this lay testimony regarding the 
history of the depression dating back to service to also be 
credible (so not just competent), it is ultimately probative of 
the etiology of this condition.  See Rucker v. Brown, 10 Vet. 
App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).  When further discussing the medical 
rationale of his opinion that the Veteran's depression as likely 
as not dates back to his military service, the September 2010 VA 
examiner pointed out that the Veteran's description of the onset 
of his depression in service was genuine and consistent during 
the examination.  As further evidence of this, the examiner 
pointed out the Veteran gave similar responses to questions posed 
in different ways to assess the credibility of his answers.  The 
VA examiner also stated that, while it is true the Veteran's 
depression initially was labeled as "situational" in an April 
2001 VA treatment record (following the death of a family 
member), it is entirely possible he had ongoing depression prior 
to that, which was just aggravated by life circumstances and 
finally led him to seek treatment for it.

There is no medical opinion evidence refuting this VA 
compensation examiner's favorable opinion, so it is 
uncontroverted.  Moreover, an absolutely accurate determination 
of etiology is not a condition precedent to granting service 
connection, nor is definite or obvious etiology.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  Therefore, resolving all 
reasonable doubt in the Veteran's favor, the Board finds that the 
evidence supports his claim for service connection for 
depression.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

There is just one final additional point worth mentioning.  When 
denying the claim for service connection for PTSD in July 2010, 
the Board determined the Veteran did not have the required 
diagnosis of this condition in accordance with the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  
A VA compensation examiner that had been requested to determine 
whether the Veteran had PTSD had indicated, in response, that 
this diagnosis was not warranted under the circumstances 
presented.  Since that earlier Board decision, however, 
the Veteran has submitted additional evidence establishing this 
required diagnosis.  Specifically, according to a July 2010 
report from the Psychological Service Center, signed about a week 
after the Board's July 2010 decision, T.R. (Intake Clinician) and 
L.C. (Supervisor) determined the Veteran satisfies the DSM-IV 
criteria for this diagnosis of PTSD, which they made on Axis I.  
Also diagnosed on Axis I was Major Depressive Disorder.  They 
also recommended the Veteran attend individual therapy for 
assistance with his PTSD and depression.

Because the Board is granting service connection for the 
depression in this decision, the Veteran is now eligible to 
receive free VA treatment for his depression.  And for all 
intents and purposes, the severity of his depression and 
therefore resultant disability rating for it is determined by a 
General Rating Formula for Mental Disorders found at 38 C.F.R. 
§ 4.125-4.130, Diagnostic Codes 9201-9440.  That is to say, the 
criteria for rating his depression are the same as those utilized 
to rate PTSD, even though defined by different diagnostic codes 
(9411 for PTSD versus 9434 for Major Depressive Disorder).

If, however, the Veteran still believes his PTSD should be 
service connected based on the additional evidence he submitted 
in July 2010, apparently in response to the Board's decision 
earlier that same month concluding he had failed to establish he 
has this condition (and as a result of his military service), 
then he is encouraged to re-file this claim at the RO since the 
Board already has adjudicated it, albeit without the benefit of 
this additional evidence.  And if his PTSD is not service 
connected following the readjudication of this claim (or at the 
very least rated as part and parcel of his depression since his 
depression is now a 
service-connected disability), then he has the option of again 
appealing to the Board for reconsideration of this claim.


ORDER

In the meantime, however, the claim for service connection for 
depression is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


